DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-8, 10-22 are pending in this application.
Cancellation of claim 9 is acknowledged.

Claims 16-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 October 2020.

Claims 6, 7, 11, and 12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1-5, 8, 10, and 13-15 are examined.



Withdrawn Rejections
The rejection of claims 1-5, 8-10, and 13-15 under 35 U.S.C. 112(b), regarding “one or more part solid system”, is withdrawn in view of Applicant’s amendment to independent claim 1.

The rejection of claims 1-5, 8-10, and 13-15 under 35 U.S.C. 112(b), regarding broad and narrow ranges/limitations, is withdrawn in view of Applicant’s amendment to independent claim 1.

The rejection of claims 1-5, 8, 10, 13, and 15 under 35 U.S.C. 103 as being unpatentable over Yang is withdrawn in view of Applicant’s amendment to independent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejections are newly added, as necessitated by Applicant’s amendment filed 12 February 2021:
Claims 1-5, 8, 10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, as amended, now recites, “wherein the composition is provided in the form of a solid, wherein the solid is powder, a flake, a granule, a tablet, a puck, a briquette, a brick, a solid block, or a pressed solid.”  However, amended claim 1 also now recites, “wherein an aqueous solution of the composition has a pH of between about 7 and about 12.”  Therefore, it is not clear if the claim is directed to a solid, or an aqueous solution comprising the solid, especially in light of the preamble which does not clarify this issue either and is directed to a ‘biocide composition’.  Thus, the metes and bounds of the claim are unclear.
Dependent claims 2-5, 10, and 13-15 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites, “The composition of claim 10, wherein the first component and the second component are liquid.”  However, claim 10, as amended, recites the limitations wherein the first and second components are combined to form the biocide 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 12 February 2021:
Claims 1-5, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Yang”, US Patent 6,270,722, cited by Applicant in IDS filed 26 July 2019) in view of Gad-El (WO 2007/023481).  
(Examiner’s Note:  For purposes of prior art, independent claim 1 is interpreted to be directed to the composition itself (i.e., provided in the form of a solid); therefore, the limitation, “a pH of between about 7 and about 12” in instant claims 1 and 10 is not considered here, as a solid composition does not have a pH and is considered future intended use of the solid composition which is not patentable.)
Regarding claims 1-5, 10, and 15, Yang teaches stabilized bromine solutions, useful for controlling biofouling in water and on hard surfaces, comprising a bromine 
While Yang exemplifies the use of solid component(s) in its composition, (e.g., see Examples 1 and 2), Yang does not specifically teach the composition in a form recited in instant claim 1 as amended, such as a pressed solid.
However, Gad-El is in the same field of biocidal compositions (e.g., abstract) and teaches compositions having similar components, including inorganic halides and oxidizing agent such as persulphate salts (e.g., pages 3-4; Example 1), wherein said compositions may be a pressed solid (e.g., tablet) which is then used to form a solution (e.g., page 8).  Therefore, the ordinarily skilled artisan would find it obvious to formulate the composition of Yang in a dry form such as a pressed solid prior to mixing in solution, with a reasonable expectation of success.
Regarding claim 8, Yang further teaches the stabilizing agent may be urea as well as compounds such as hydantoins and sulfamates (identified by Applicant as 
Regarding claim 13, Yang teaches amounts of stabilizer (solidification agent) of about 1-5% (e.g., see Examples 1 and 2).

Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive.  
Applicant argues Yang cannot teach a solution comprising a halogen and oxygen source having a pH of between about 7 and about 12, because the pH of the composition must be about 13.  Applicant also argues the pH of the Gad-El compositions must be between 1.2 and 5.5, and thus fails to remedy the deficiencies of Yang.  This argument is not persuasive because the claimed composition is in the form of a solid, which would not have a pH.
Applicant also argues the claimed pH provides a benefit unforeseen by the cited references, including improved stability, and prevent of adverse reactions and off-gassing of the produced oxidizing biocides upon use of the composition.  This argument is not persuasive because, in addition to being in solid form, Applicant’s specification teaches the advantages attributed to the liquid form of the biocide (currently not considered for purposes of prior art) may occur with pH ranges including greater than 
Applicant also argues the claimed compositions beneficially demonstrate excellent storage stability as measured by oxidative activity, and maintain high microbial kill efficacy at a milder pH.  This argument is not persuasive because the compositions tested in the Examples are directed to liquid biocides, while instant claim 1 states the composition is provided in the form of a solid.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 as amended recites, “wherein the halogen source is bromide or salts thereof, iodide or salts thereof, urea, or a combination thereof” (emphasis added).  Urea per se does not comprise a halogen; however, the specification teaches sources of halogen include brominated urea and iodine urea (as-filed specification, page 19).  Thus, it appears Applicant intended to claim urea salts of bromide and/or iodide.  The Examiner suggests Applicant amend claim 2 to specifically recite “brominated urea” and/or “iodine urea”, as recited in the specification, to improve the clarity of the claim.  Appropriate correction is required.



Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611